— Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered November 22, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree and criminal possession of a controlled substance in the third degree.
*1247It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [1]) and criminal possession of a controlled substance in the third degree (§ 220.16 [1]), defendant contends that he did not receive the benefit of his plea bargain (see generally People v Lett, 42 AD3d 970 [2007], lv denied 9 NY3d 962 [2007]). The record belies that contention. County Court merely stated during the plea colloquy that it would not oppose defendant’s participation in the Comprehensive Alcohol and Substance Abuse Treatment program in the event that the Department of Correctional Services determined that defendant was qualified to participate therein. Present— Martoche, J.P., Smith, Centra, Peradotto and Green, JJ.